CRIST, Judge.
Movant appeals the denial of his Rule 24.035 motion after an evidentiary hearing. We affirm.
Movant complains the trial court failed to issue its own findings of fact and conclusions of law but merely signed the State’s proposed findings. We disagree. The record shows the evidentiary hearing was held on March 23, 1989. On November 27, 1989, the proposed findings of fact, conclusions of law and order of the court were filed and signed by the circuit court judge. The record does not show such findings and conclusions were proposed by the State. Allegations asserted in mov-ant’s appellate brief which are unsupported by the record cannot form the basis of error on appeal. State v. Wolford, 754 S.W.2d 875, 880 [8, 9] (Mo.App.1988).
Assuming the proposed findings and conclusions were submitted by the State, such was not error per se. Stelling v. Stelling, 769 S.W.2d 450, 452 [1] (Mo.App.1989). See also Malone v. State, 747 S.W.2d 695, 699 [3, 4] (Mo.App.1988). Mov-ant has failed to show wherein and why the findings of fact and conclusions of law were not those of the circuit judge. Point denied.
Judgment affirmed.
GARY M. GAERTNER, P.J., and CRANDALL, C.J., concur.